DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1, 4 and 9 based on the Response filed on 11/12/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.
Claims 1, 4 and 9 are amended with the features of “photosensitive elements are directly contacted with the black resists and the transparent substrate”, which is obviously rejected in Fig. 5 of Umemoto et al. (US 20180052359) combining with the other references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 20180052359) in view of Lee et al. (US 20100283771) and Beon et al. (US 20130278577).

    PNG
    media_image1.png
    344
    453
    media_image1.png
    Greyscale

Regard to claim 1, Umemoto et al. disclose a color filter substrate 7, comprising: 
a transparent substrate 11; 
a plurality of filter patterns 36 disposed on the transparent substrate and comprising 
at least one red filter pattern 36R, 
at least one green filter pattern 36G, and 
at least one blue filter pattern 36B; 
a plurality of black resists [black matrix 31 is constituted by a light blocking material such as a black resin] disposed on the transparent substrate 11 and disposed between the plurality of filter patterns 36; 
a plurality of photosensitive elements [optical sensors 35 are optical sensors such as photo diodes] sandwiched between the black resists 31 and the transparent substrate 11, wherein the photosensitive elements 35 are directly contacted with the black resists 31 and the transparent substrate 11; 

Regard to claims 4 and 9, Umemoto et al. disclose a display panel, comprising: 
an array substrate [TFT array substrate 6]; 
a color filter substrate [color filter substrate 7], comprising: 
a transparent substrate 11; 
a plurality of filter 36 patterns disposed on the transparent substrate 11; 
a plurality of black resists [black matrix 31 is constituted by a light blocking material such as a black resin] disposed on the transparent substrate 11 and disposed between the plurality of filter patterns 36; 
a plurality of photosensitive elements [optical sensors 35 are optical sensors such as photo diodes] sandwiched between the black resists 31 and the transparent substrate 11, wherein the photosensitive elements 35 are directly contacted with the black resists 31 and the transparent substrate; 
a liquid crystal layer disposed between the array substrate and the color filter substrate.  

Umemoto et al. fail to disclose the color substrate comprising
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors; and 
a chip electrically connected to the plurality of data lines.

    PNG
    media_image2.png
    421
    436
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    377
    491
    media_image3.png
    Greyscale

Regard to claim 1, Lee et al. discloses a color filter substrate, comprising: 
a plurality of photosensitive elements [a photo-sensor 900 includes first and second sensing elements 901 and 902 formed on the second substrate 30] sandwiched between the black resists and the transparent substrate 30; 
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements [the first sensing element 901 includes a first gate electrode 51, a semiconductor layer 56, source and drain electrodes 54 and 53, and a second gate electrode 59; the second sensing element 902 includes a semiconductor layer 57, source and drain electrodes 55 and 54', and a gate electrode 60 [0091]-[0094]]; 
a plurality of data lines [a sensor signal line Pj, see Fig. 4] electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines [a sensor gate line SG and a sensor scanning line Sj, see Fig. 4] electrically connected to the plurality of gate electrodes of the plurality of thin film transistors; and 

Beon et al. teach the color filter substrate explicitly further comprising a chip electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Lee et al. disclosed with a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors for reduced electrical affection between photo-sensors and switching elements and improved a speed for recognizing information [0010] as Lee et al. taught, and explicitly further comprising a chip electrically connected to the plurality of data lines for receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as Beon et al. taught,

Regard to claims 5 and 10, Umemoto et al. disclose the color filter substrate, wherein the plurality of filter patterns comprise at least one red filter pattern 36R, at least one green filter pattern 36B, and at least one blue filter pattern 36B.  

Regard to claims 8 and 13, Lee et al. discloses the color filter substrate further comprising a chip electrically connected to the plurality of data lines [chip inherently in sensor scanning part 700, sensor reader part 800, and controller 610 for controlling the sensor scanning part 700 and sensor reader part 800, see Fig. 6].  Beon et al. teach the color filter substrate explicitly further comprising a chip IC electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

Regard to claims 3, 7 and 12, Beon et al. teach the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of monochrome photosensitive elements, a plurality of multicolor photosensitive elements, or a plurality of infrared photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]].

Claims 1, 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 20180052359) in view of Beon et al. (US 20130278577).

    PNG
    media_image1.png
    344
    453
    media_image1.png
    Greyscale

Regard to claim 1, Umemoto et al. disclose a color filter substrate 7, comprising: 
a transparent substrate 11; 
a plurality of filter patterns 36 disposed on the transparent substrate and comprising 
at least one red filter pattern 36R, 
at least one green filter pattern 36G, and 
at least one blue filter pattern 36B; 
a plurality of black resists [black matrix 31 is constituted by a light blocking material such as a black resin] disposed on the transparent substrate 11 and disposed between the plurality of filter patterns 36; 
a plurality of photosensitive elements [optical sensors 35 are optical sensors such as photo diodes] sandwiched between the black resists 31 and the transparent substrate 11, wherein the photosensitive elements 35 are directly contacted with the black resists 31 and the transparent substrate 11; 

Regard to claims 4 and 9, Umemoto et al. disclose a display panel, comprising: 
an array substrate [TFT array substrate 6]; 
a color filter substrate [color filter substrate 7], comprising: 
a transparent substrate 11; 
a plurality of filter 36 patterns disposed on the transparent substrate 11; 
a plurality of black resists [black matrix 31 is constituted by a light blocking material such as a black resin] disposed on the transparent substrate 11 and disposed between the plurality of filter patterns 36; 
a plurality of photosensitive elements [optical sensors 35 are optical sensors such as photo diodes] sandwiched between the black resists 31 and the transparent substrate 11, wherein the photosensitive elements 35 are directly contacted with the black resists 31 and the transparent substrate; 
a liquid crystal layer disposed between the array substrate and the color filter substrate.  
Umemoto et al. fail to disclose the color substrate comprising
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors; and 
a chip electrically connected to the plurality of data lines.
 
    PNG
    media_image4.png
    345
    681
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    252
    413
    media_image5.png
    Greyscale

Beon et al. disclose a color filter substrate, comprising: 
a transparent substrate 210; 
a plurality of photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]] sandwiched between a black matrix BM (formed on a lower substrate 110) and the transparent substrate 210; 
a plurality of thin film transistors Tr2/Tr3, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079]]; 
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors [a readout line connected to the photosensitive elements Tr2 and Tr3[0042]]; and 
a chip electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Lee et al. disclosed with a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors for prevented from being damaged by external impact [0073], and increased light sensitivity, thus resulting in reliable sensing as Beon et al. taught; and explicitly further comprising a chip electrically connected to the plurality of data lines for receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as Beon et al. taught,

Regard to claims 5 and 10, Umemoto et al. disclose the color filter substrate, wherein the plurality of filter patterns comprise at least one red filter pattern 36R, at least one green filter pattern 36B, and at least one blue filter pattern 36B.    

Regard to claims 3,7 and 12, Beon et al. disclose the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of monochrome photosensitive elements, a plurality of multicolor photosensitive elements, or a plurality of infrared photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]].

Regard to claims 8 and 13, Beon et al. disclose the color filter substrate explicitly further comprising a chip IC electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

3.	Claims 2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 20180052359) in view of Lee et al. (US 20100283771) and Beon et al. (US 20130278577) as applied to claims 1, 4, 9 in further view of Shen et al. (US 20190050678).
Umemoto et al. or Lee et al. or Beon et al. fail to disclose the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices.  

Shen et al. teach the plurality of photosensitive elements comprising a plurality of complementary metal oxide semiconductor (CMOS) devices for capturing a current face image of the user.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Beon et al. disclosed with the plurality of photosensitive elements comprising a plurality of complementary metal oxide semiconductor (CMOS) devices for capturing a current face image of the user [0023] as Shen taught.

4.	Claims 2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 20180052359) in view of Lee et al. (US 20100283771) and Beon et al. (US 20130278577) as applied to claims 1, 4, 9 in further view of Chang et al. (US 20060132645).

Umemoto et al. or Lee et al. or Beon et al. fail to disclose the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices.  

Chang et al. teach the plurality of photosensitive elements [the photo sensing unit 17] comprising a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices for connecting the scene shooting portion and the communication portion, so that the scene shooting portion can rotate with respect to the communication portion (abstract).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Beon et al. disclosed with the plurality of photosensitive elements comprising a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices for connecting the scene shooting portion and the communication portion, so that the scene shooting portion can rotate with respect to the communication portion (abstract) as Chang et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871